Citation Nr: 0522709	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Whether the denial of the veteran's appeal of the ending date 
of his Chapter 34 educational benefits was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to April 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1989 RO decision that notified the veteran 
of termination of his educational allowance.

The RO received the veteran's notice of disagreement in 
November 2002 at which time he indicated that the RO 
committed a clear and unmistakable error when it terminated 
his educational assistance in 1989.  The Board notes that 
this issue is not in appellate status and has not been 
adjudicated by the RO.  As such, it is referred back to the 
RO for the appropriate action.  


FINDINGS OF FACT

1.  In a July 1989 letter, the RO informed the veteran that 
his Chapter 34 educational assistance would end effective 
December 31, 1989 due to a change in the law.  The veteran 
was provided notice of his procedural and appellate rights  

2.  No correspondence was received by the RO from the veteran 
within one year of notification of the July 1989 decision.


CONCLUSION OF LAW

The veteran did not file a timely Notice of Disagreement 
(NOD) regarding a July 1989 termination of Chapter 34 
educational assistance benefits; thus, the Board does not 
have jurisdiction to consider those matters on the merits.  
38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

The issue before the Board is whether the veteran filed a 
timely NOD with respect to a December 1989 decision informing 
the veteran that his Chapter 34 educational benefits would 
end on December 31, 1989.

In a letter dated in December 2002, the RO indicated its 
receipt of the veteran's November 26, 2002 NOD to the 
December 31, 1989 termination of educational benefits.  

The RO noted that in the July 10, 1989 notice letter, the 
veteran was informed of his procedural and appellate rights, 
that included notice of the 1-year limit on the filing of 
appeals.  The RO determined, however, that the veteran had 
failed to submit a timely NOD regarding the July 1989 
decision.  The RO stated that the November 2002 NOD could not 
be accepted because the action taken by VA to end the 
educational benefits became final on July 10, 1990.

Thereafter, in January 2003, the veteran submitted a 
statement indicating that he wished to appeal that decision.  
A statement of the case was issued in March 2003.  

As will be discussed in greater detail hereinbelow, the 
veteran was provided with appropriate notification as to his 
appellate rights at the time of the July 1989 decision.

Under such circumstances, where the veteran has failed to 
perfect an appeal as to a claim for termination of Chapter 34 
educational assistance, the Board must conclude that where 
there is no reasonable possibility that providing additional 
assistance would aid in substantiating the underlying claim.

Thus, VA is not required to take any further action to assist 
the claimant. 38 U.S.C.A. § 5103A(a) (West 2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).


Legal Analysis

The veteran has testified and the record indicates that the 
veteran was eligible for 
educational assistance benefits under Chapter 34, Title 38.  
Chapter 34 was superceded by Chapter 30, the Montgomery GI 
Bill.  Under Chapter 30, persons with eligibility under 
Chapter 34 could establish eligibility for educational 
assistance by meeting active duty service requirements, or by 
meeting a combination of active duty and reserve service 
requirements.

In this case, evidence indicates that the veteran used 
several months of entitlement under Chapter 34, ending in 
December 1989.  The veteran had 30 months and 8 days 
remaining in his entitlement.  The veteran was informed that 
the Chapter 34 program terminated on December 31, 1989, and 
no benefits can be paid under that program for training after 
that date.  38 U.S.C.A. § 3462(e) (West 2002).  It should be 
emphasized that there is no authority under the law to pay 
educational benefits under Chapter 34 for any period after 
December 1989.  After December 1989, educational benefits are 
required to be paid under some other program other than 
chapter 34.

It should be noted that an individual may be entitled to 
educational assistance under Chapter 30 if he first entered 
on active duty as a member of the Armed Forces after June 30, 
1985, or he was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989. 38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the veteran 
first entered active duty in April 1963; therefore, he did 
not qualify for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A).  Additionally, the veteran never 
made application for Chapter 30 educational benefits.

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), however, veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, the record shows that the 
veteran had remaining approximately 30 months of Chapter 34 
eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  

In this case, the veteran served on active during the period 
between October 19, 1984, and July 1, 1985, but he did not 
continue on active duty without a break in service for three 
years after June 30, 1985.  As noted, the veteran's period of 
active duty ended in April 1985.  

Consequently, the veteran was unable to convert his remaining 
chapter 34 entitlement to Chapter 30, and was ineligible, 
pursuant to 38 U.S.C.A. § 3011(a)(1)(B)(i), to establish 
eligibility for educational assistance benefits under chapter 
30, Title 38, United States Code.  

In the July 1989 notice letter regarding the termination of 
his Chapter 34 benefits, the veteran was provided his 
procedural and appellate rights on the reverse side of the 
letter.  No response was received from the veteran until 
November 2002.  

In a signed statement received by the RO in November 2002, 
the veteran disagreed with the VA's "decline in education 
benefits, which occurred on December 19, 1989."  He reported 
that he was a 22-year veteran with no broken service and that 
following his retirement in 1985, he entered college in 1987.  
He noted that upon receipt of the July 1989 notice letter, he 
had more than 30 months left in his educational assistance, 
however, he did not claim entitlement to further benefits.  
The veteran also claimed that VA committed an error when it 
ended his educational benefits in 1989 that caused him severe 
financial burdens over the years.  

In a December 2002 letter, the RO advised the veteran that 
his November 2002 statement could not be accepted as an NOD 
because it had not been received within one year of 
notification of the decision.  The RO noted its that the 
November 2002 NOD was untimely and could not be accepted as 
the action taken by VA on July 10, 1989 became final on July 
10, 1990.  The RO enclosed a VA form 4107, which explained 
the veteran's appellate rights, including the fact that he 
had one year in which to express disagreement with the RO's 
decision.

In response, the veteran sent a letter dated in January 2003 
indicating his disagreement with the RO's December 2002 
letter.  The veteran noted that he spoke with an RO 
information specialist on November 15, 2002 who "clearly 
indicated that [his] educational benefits (30 months) were 
discontinued through an obvious error by VA."  As noted 
previously, the Board lacks jurisdiction to adjudicate the 
veteran's CUE claim in this appeal.  

In March 2003, the RO issued an SOC and in May 2003, the RO 
received the veteran's VA Form 1-9 substantive appeal.  

In this case, an appeal to the Board consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.

While special wording is not required, the NOD must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201.

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 
7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.

Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

Having reviewed the complete record, the Board finds that the 
veteran did not file a timely NOD regarding the RO's July 10, 
1989 decision that informed the veteran that his Chapter 34 
educational benefits would end effective December 31, 1989.

The Board notes that the RO properly advised the veteran as 
to his appellate rights at the time of the July 1989 
decision, that were noted to appear on the reverse side of 
the notice letter.  However, the record reflects that no 
correspondence was received by the veteran during the one-
year period following notification of that decision.

In fact, no additional correspondence was received from the 
veteran until November 2002, more than 10 years following the 
receipt of the termination letter.

Thus, the Board finds that there was no document received 
within the one year time period that could be reasonably 
construed as an NOD regarding the July 1989 decision.

Under these circumstances, the Board must conclude that the 
veteran failed to submit a timely NOD with respect to the 
RO's July 1989 termination of his Chapter 34 benefits.  
Accordingly, there is no basis to establish that the 
veteran's November 2002 statement can be accepted as a timely 
filed NOD under 38 C.F.R. § 20.302.

	(CONTINUED ON NEXT PAGE)





ORDER

As the veteran did not file a timely NOD with respect to the 
July 1989 RO action that informed the veteran of the 
termination of his Chapter 34 educational assistance.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


